Exhibit 10.16

FORM OF RSU AGREEMENT

MICHAEL KORS HOLDINGS LIMITED

OMNIBUS INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (the “Agreement”)dated as of the date
of grant (the “Date of Grant”), is made by and between Michael Kors Holdings
Limited, a limited liability company under the laws of the British Virgin
Islands (the “Company”), and participant (“Participant”). Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan.

WHEREAS, the Company has adopted the Michael Kors Holdings Limited Omnibus
Incentive Plan (the “Plan”), pursuant to which Restricted Share Units may be
granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Restricted Share Units provided for
herein to Participant subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Restricted Share Units.

(a) Grant. The Company hereby grants to Participant an award of Restricted Share
Units (the “RSUs”), on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan. Each RSU represents the right to receive
payment in respect of one Share as of the Settlement Date (as defined below),
subject to the terms of this Agreement and the Plan. The RSUs are subject to the
restrictions described herein, including forfeiture under the circumstances
described in Section 4 hereof. The RSUs shall vest and become nonforfeitable in
accordance with Section 2 and Section 4 hereof.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon Participant and his or her legal representative in respect
of any questions arising under the Plan or this Agreement.

(c) Acceptance of Agreement. In order to accept this Agreement, Participant must
indicate acceptance of the RSUs and acknowledgment that the terms of the Plan
and this Agreement have been read and understood by signing and returning a copy
of this Agreement, to the General Counsel at Michael Kors (USA), Inc., 11 West
42nd Street, New York, NY 10036 within 14 days following the date hereof. By
accepting this Agreement, Participant consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules (which consent may be revoked in
writing by Participant at any time upon three business days’ notice to the
Company, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to Participant).

2. Vesting. Except as may otherwise be provided herein, subject to Participant’s
continued employment or service with the Company or a Subsidiary, twenty five
percent (25%) of the RSUs shall vest on each of the first four anniversaries of
the Date of Grant (each such date, a “Vesting Date”). Any fractional RSUs
resulting from the application of the vesting schedule shall be aggregated and
the RSUs resulting from such aggregation shall vest on the final Vesting Date.
Upon vesting, the RSUs shall no longer be subject to cancellation pursuant to
Section 4 hereof.

3. Settlement. The obligation to make payments and distributions with respect to
RSUs shall be satisfied through the issuance of one Share for each vested RSU
(the “settlement”), and the settlement of the RSUs may be subject to such
conditions, restrictions and contingencies as the Committee shall determine. The
RSUs shall be settled as soon as practicable after the applicable Vesting Date,
but in no event later than March 15 of the year following the calendar year in
which the applicable Vesting Date occurred (as applicable, the “Settlement
Date”). Notwithstanding the foregoing, the payment dates set forth in this
Section 3 have been specified for the purpose of complying with the provisions
of Section 409A of the Code. To the extent payments are made during the periods
permitted under Section 409A of the Code (including any applicable periods
before or after the specified payment dates set forth in this Section 3), the
Company shall be deemed to have satisfied its obligations under the Plan and
shall be deemed not to be in breach of its payments obligations hereunder. Upon
settlement, the RSUs shall no longer be subject to the transfer restrictions set
forth in Section 10(a).



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Except as otherwise provided below or as provided in an employment agreement
(or similar agreement) between Participant and the Company or any of its
Subsidiaries in effect on the Date of Grant, if Participant’s employment or
service with the Company or any Subsidiary, as applicable, terminates for any
reason other than due to death, Disability (as defined in Section 4(b) below),
or Retirement (as defined in Section 4(c) below), then the unvested RSUs shall
be cancelled immediately and Participant shall immediately forfeit any rights to
settlement of the RSUs.

(b) If Participant dies or is terminated on account of Disability prior to a
Vesting Date and while still in the employ or service of the Company or a
Subsidiary, then as of the date of death or termination on account of Disability
Participant or his or her beneficiary, as applicable, shall vest in full in all
of the remaining unvested RSUs granted pursuant to this Agreement, and such RSUs
shall be settled in accordance with Section 3 above. For purposes of this
Agreement, “Disability” means a Participant has a total and permanent disability
as defined in Section 22(e)(3) of the Code.

(c) If the Participant’s employment with the Company is terminated due to the
Participant’s Retirement, then the RSUs shall continue to vest on the schedule
provided in Section 2 above, and such RSUs shall be settled in accordance with
Section 3 above. For purposes of this Agreement, “Retirement” means a
Participant’s voluntary termination of employment or service with the Company
and its Subsidiaries (other than a termination for Cause) after the Participant
reaches at least the age of sixty (60) and has completed at least ten (10) years
of employment or service with the Company or any of its Subsidiaries.

(d) If within twenty-four (24) months following the occurrence of a Change in
Control of the Company, the Participant’s employment or service with the Company
is terminated by the Company without Cause, or, if Participant is a party to an
employment agreement (or similar agreement) with the Company or any of its
Subsidiaries that includes the ability of Participant to terminate Participant’s
employment for “good reason” or similar concept and Participant terminates his
or her employment for “good reason” or similar concept as defined therein, the
provisions of Section 11.2 of the Plan shall apply.

5. Dividend Equivalents; No Voting Rights. Each outstanding RSU shall be
credited with dividend equivalents equal to the dividends (including
extraordinary dividends if so determined by the Committee) declared and paid to
other shareholders of the Company in respect of one Share. Dividend equivalents
shall not bear interest. On the Settlement Date, such dividend equivalents in
respect of each vested RSU shall be settled by delivery to Participant of a
number of Shares equal to the quotient obtained by dividing (i) the aggregate
accumulated value of such dividend equivalents by (ii) the Fair Market Value of
a Share on the applicable vesting date, rounded down to the nearest whole share,
less any applicable withholding taxes. No dividend equivalents shall be accrued
for the benefit of Participant with respect to record dates occurring prior to
the Date of Grant, or with respect to record dates occurring on or after the
date, if any, on which Participant has forfeited the RSUs. Participant shall
have no voting rights with respect to the RSUs or any dividend equivalents.

6. No Rights as Shareholder. Participant shall not be deemed for any purpose to
be the owner of any Shares subject to the RSUs. The Company shall not be
required to set aside any fund for the payment of the RSUs.

7. Restrictive Covenants. In consideration of the grant of the RSUs, Participant
agrees that Participant will comply with the restrictions set forth in this
Section 7 during the time periods set forth herein.

(a) Subject to Section 7(c) below, while Participant is an Employee or
Consultant to the Company and during the two-year period following termination
of employment or service, Participant shall not knowingly perform any action,
activity or course of conduct which is substantially detrimental to the
businesses or business reputations of the Company or any of its Subsidiaries,
including (i) soliciting, recruiting or hiring (or attempting to solicit,
recruit or hire) any employees of the Company or any of its Subsidiaries or any
persons who have worked for the Company or any of its Subsidiaries during the
12-month period immediately preceding such solicitation, recruitment or hiring
or attempt thereof; (ii) intentionally interfering with the relationship of the
Company or any of its Subsidiaries with any person or entity who or which is
employed by or otherwise engaged to perform services for, or any customer,
client, supplier, licensee, licensor or other business relation of, the Company
or any of its Subsidiaries; or (iii) assisting any person or entity in any way
to do, or attempt to do, anything prohibited by the immediately preceding
clauses (i) or (ii)

(b) Subject to Section 7(c) below, Participant shall not disclose to any
unauthorized person or entity or use for Participant’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the Confidential Information becomes generally
known to and available for use by the public other than as a result of
Participant’s acts or omissions in violation of this Agreement; provided,
however, that if Participant receive a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, (i) Participant shall
promptly notify in writing the Company, and consult with and assist the Company
in seeking a protective order or request for other appropriate remedy, (ii) in
the event that such protective order or

 

2



--------------------------------------------------------------------------------

remedy is not obtained, or if the Company waives compliance with the terms
hereof, Participant shall disclose only that portion of the Confidential
Information which, based on the written advice of Participant’s legal counsel,
is legally required to be disclosed and shall exercise reasonable best efforts
to provide that the receiving person or entity shall agree to treat such
Confidential Information as confidential to the extent possible (and permitted
under applicable law) in respect of the applicable proceeding or process and
(iii) the Company shall be given an opportunity to review the Confidential
Information prior to disclosure thereof. For purposes of this Agreement,
“Confidential Information” means information, observations and data concerning
the business or affairs of the Company and its Subsidiaries, including, without
limitation, all business information (whether or not in written form) which
relates to the Company or its Subsidiaries, or their customers, suppliers or
contractors or any other third parties in respect of which the Company or its
Subsidiaries has a business relationship or owes a duty of confidentiality, or
their respective businesses or products, and which is not known to the public
generally other than as a result of Participant’s breach of this Agreement,
including but not limited to: technical information or reports; formulas; trade
secrets; unwritten knowledge and “know-how”; operating instructions; training
manuals; customer lists; customer buying records and habits; product sales
records and documents, and product development, marketing and sales strategies;
market surveys; marketing plans; profitability analyses; product cost;
long-range plans; information relating to pricing, competitive strategies and
new product development; information relating to any forms of compensation or
other personnel-related information; contracts; and supplier lists. Confidential
Information will not include such information known to Participant prior to
Participant’s involvement with the Company or its Subsidiaries or information
rightfully obtained from a third party (other than pursuant to a breach by
Participant of this Agreement).

(c) If and to the extent Section 7(a) or 7(b) is inconsistent with any similar
provision governing noncompetition, nonsolicitation and confidentiality in an
employment agreement (or similar agreement) between Participant and the Company
or any of its Subsidiaries in effect on the Date of Grant, the provisions in
Participant’s employment agreement (or similar agreement) will govern.

(d) In the event that Participant violates any of the restrictive covenants set
forth above in this Section 7, in addition to any other remedy which may be
available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs, and, in the event
that Participant has previously vested in all or any portion of the RSUs,
Participant shall forfeit any compensation, gain or other value realized on the
settlement of such RSUs, or the subsequent sale of Shares acquired upon
settlement of the RSUs (if any), and must promptly repay such amounts to the
Company. The foregoing rights and remedies are in addition to any other rights
and remedies that may be available to the Company and shall not prevent (and
Participant shall not assert that they shall prevent) the Company from bringing
one or more actions in any applicable jurisdiction to recover damages as a
result of Participant’s breach of such restrictive covenants.

8. Compliance with Legal Requirements.

(a) Generally. The granting and settlement of the RSUs, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
or delay the settlement of the RSUs as it deems necessary or advisable under
applicable income tax laws, federal securities laws, the rules and regulations
of any stock exchange or market upon which the RSUs are then listed or traded,
and/or any blue sky or state securities laws applicable to the RSUs; provided
that any settlement shall be delayed only until the earliest date on which
settlement would not be so prohibited. Participant agrees to take all steps the
Committee or the Company determines are necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Agreement.

(b) Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable federal, state, local and foreign taxes, and the Committee may
condition the settlement of the RSUs on satisfaction of the applicable
withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to Participant in connection with
the RSUs or otherwise, or require Participant to remit to the Company, an amount
sufficient to satisfy any applicable taxes required by law. Further, the Company
may permit or require Participant to satisfy, in whole or in part, the tax
obligations by withholding Shares or other property deliverable to Participant
in connection with the settlement of RSUs or from any compensation or other
amounts owing to Participant the amount (in cash, Shares or other property) of
any required tax withholding upon the settlement of the RSUs.

9. Clawback. In the event of an accounting restatement due to material
noncompliance by the Company with any financial reporting requirement under the
securities laws, any mistake in calculations or other administrative error, in
each case, which reduces the amount payable in respect of the RSUs that would
have been earned had the financial results been properly reported (as determined
by the Committee) (i) the RSUs will be canceled and (ii) Participant will
forfeit (A) the Shares received or payable on the settlement of the RSUs and
(B) the amount of the proceeds of the sale, gain or other value realized on the
settlement of the RSUs (and Participant may be required to return or pay such
Shares or amount to the Company). Notwithstanding anything to the contrary
contained herein, if Participant, without the consent of the Company, while
providing services to the Company or any Subsidiary or after termination of such
service, violates a non-solicitation or non-disclosure covenant or agreement,
including but not limited to the covenants set forth in

 

3



--------------------------------------------------------------------------------

Section 7 above, or otherwise has engaged in or engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary as
determined by the Committee in its sole discretion, then (i) any outstanding,
vested or unvested, earned or unearned portion of the RSUs, may at the
Committee’s discretion, be canceled without payment therefor and (ii) the
Committee may, in its discretion, require Participant or other person to whom
any payment has been made or Shares or other property have been transferred in
connection with the settlement of the RSUs to forfeit and pay over to the
Company, on demand, all or any portion of the compensation, gain or other value
(whether or not taxable) realized upon on the settlement of such RSUs, or the
subsequent sale of acquired Shares (if any). To the extent required by
applicable law (including without limitation Section 304 of the Sarbanes-Oxley
Act and Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act) and/or the rules and regulations of New York Stock Exchange or other
securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted, or if so required pursuant to a written policy adopted by the
Company, the RSUs (or the Shares acquired upon settlement of the RSUs (if any))
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement).

10. Miscellaneous.

(a) Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant other than by will
or by the laws of descent and distribution, pursuant to a qualified domestic
relations order or as otherwise permitted under Section 12.3 of the Plan.

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c) Section 409A. The RSUs are intended to comply with or be exempt from
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the RSUs will not be subject to interest and penalties under
Section 409A.

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Company’s records, or if to the Company, to the attention of the General
Counsel at the Company’s principal business office.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving Participant any right to be retained, in any
position, as an Employee or Consultant of the Company or its Subsidiaries or
shall interfere with or restrict in any way the right of the Company or its
Subsidiaries, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.

(g) Beneficiary. Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. Any notice should be made
to the attention of the General Counsel of the Company at the Company’s
principal business office. If no designated beneficiary survives Participant,
Participant’s estate shall be deemed to be Participant’s beneficiary.

(h) Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(i) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.

 

4



--------------------------------------------------------------------------------

(j) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12.1 of the Plan.

(k) Governing Law; JURY TRIAL WAIVER. To the extent not otherwise governed by
the Code or the laws of the United States, this Agreement shall be governed,
construed and interpreted in accordance with the laws of the British Virgin
Islands without regard to principles of conflicts of law thereof, or principles
of conflicts of laws of any other jurisdiction which could cause the application
of the laws of any jurisdiction other than the British Virgin Islands or the
laws of the United States, as applicable. THE PARTIES EXPRESSLY AND KNOWINGLY
WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(l) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

[Intentionally left blank]

 

5